                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CARLNEUS CRUMP,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
         v.                                        )          No. 4: 18-cv-00922-NAB
                                                   )
TAMAR MARAGH,                                      )
                                                   )
                Defendant,                         )

                       MEMORANDUM AND ORDER OF TRANSFER

        This matter is before the Court on plaintiff Carlneus Crump's motion for leave to proceed

in forma pauperis. The motion will be provisionally granted. Additionally, the Court will transfer

this case to the United States District Court for the Western District of Missouri.

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983. The sole named defendant is

located in the Western District of Missouri, and all of the events described in the complaint

occurred in the Western District of Missouri. Specifically, plaintiffs allegations stem from an

incident that occurred at Fulton State Hospital in Fulton, Missouri. Defendant is a registered

nurse at the hospital. Fulton State Hospital is located in Callaway County, which is part of the

Western District. See 28 U.S.C. § 105(b)(4).

       Under 28 U.S.C. § 1391(b), a civil action may only be brought in: "(1) a judicial district

in which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated, or

(3) if there is no district in which an action may otherwise be brought as provided in this section,
any judicial district in which any defendant is subject to the court's personal jurisdiction with

respect to such action."

       Because the defendant is located in the Western District, and because the events that gave

rise to this case occurred in the Western District, venue is proper there.

       "The district court of a district in which is filed a case laying venue in the wrong division

or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought." 28 U.S.C. § 1406(b). Because plaintiff is

proceeding pro se, the Court finds that it is in the interest of justice to transfer this case to the

United States District Court for the Western District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (Docket No. 2) is PROVISIONALLY GRANTED, subject to modification by the

United States District Court for the Western District of Missouri.

       IT IS FURTHER ORDERED that the Clerk shall transfer this case to the United States

District Court for the Western District of Missouri. See 28 U.S.C. § 1406(b).

       Dated this 7th day ofNovember, 2018.




                                                   2
